                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                                    )
                                                          )
ARGRETTA LORRAINE SIMON                                   )        CHAPTER:       13
8120 BOSTIC DRIVE                                         )        CASE NO.:      18-02542
SMYRNA, TN 37167                                          )        JUDGE:         WALKER
SSN : XXX-XX-3040                                         )
                                                          )
  Debtor                                                  )


The deadline for filing a timely response is 10/02/19.
If a response is timely filed the hearing date will be: 10/16/19 at 8:30 a.m. Customs House,
Courtroom 1, 701 Broadway, 2nd Floor, Nashville, TN 37203

      DEBTOR’S RESPONSE TO TRUSTEE’S MOTION TO DISMISS CHAPTER 13 CASE

         The Debtor, by and through counsel, Rothschild and Ausbrooks, PLLC, respectfully responds to

the Trustee’s Motion to Dismiss as follows:

         1)      The Debtor would stipulate that her payments were $1,584.00 monthly. The Debtor fell

                 behind on payments when several of her patients passed away or were moved to nursing

                 homes. Her income has stabilized and she is confident in her ability to resume payments.

         2)      The Debtor mailed a payment in the amount of $1,584.00 on September 26, 2019 and

                 will make payment via TFS going forward.

         3)      The Debtor would pay all future tax refunds over the life of the plan to the Chapter 13

                 Trustee and the plan would be placed on probation and may be dismissed upon application

                 of the trustee in the event of a future plan payment default.

         4)      The Debtor attended the Trustee’s Money Management Course on April 17, 2018.

           PREMISES CONSIDERED, Debtor asks the Court to deny the Trustee Motion to Dismiss Chapter

13 Case.

Respectfully submitted,




Case 3:18-bk-02542          Doc 54      Filed 09/27/19 Entered 09/27/19 15:10:15              Desc Main
                                        Document     Page 1 of 2
/s/ Mary Beth Ausbrooks
Mary Beth Ausbrooks
ROTHSCHILD & AUSBROOKS, PLLC
Attorney for Debtor(s)
1222 16th Avenue South, Suite 12
Nashville, TN 37212
(615) 242-3996 (telephone)
(615) 242-2003 (facsimile)
notice@rothschildbklaw.com




                                  CERTIFICATE OF SERVICE

       I certify that on this 27th day of September, 2019, I served a copy of the foregoing in the
following manner:

Email by Electronic Case Noticing to:

Asst. U.S. Trustee
Henry E. Hildebrand, III, Chapter 13 Trustee

By U.S. Postal Service, postage prepaid to:

The Debtor at the above address

/s/ Mary Beth Ausbrooks
Mary Beth Ausbrooks-CMK

1 TOTAL USPS MAILINGS: $1.00




Case 3:18-bk-02542      Doc 54     Filed 09/27/19 Entered 09/27/19 15:10:15           Desc Main
                                   Document     Page 2 of 2
